Citation Nr: 1029063	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-21 290	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a right 
knee disability.

2.  Entitlement to service connection for a left knee disorder, 
including secondary to the service-connected right knee 
disability.

3.  Entitlement to service connection for a low back disorder, 
including secondary to the service-connected right knee 
disability.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, including secondary to the service-connected right knee 
disability and/or the medications prescribed for treatment of it.

5.  Entitlement to service connection for arterial hypertension, 
including secondary to the service-connected right knee 
disability and/or the medications prescribed for treatment of it.

REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004 and December 2005 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In April 2008, the Board issued a decision confirming the RO's 
denial of these claims.  The Board also denied an additional 
claim for service connection for a gastrointestinal disorder 
(characterized as incompetent hiatus, with occasional 
acid reflux).  With the exception of this latter claim, the 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC).  In October 2009, during the pendency of his appeal 
to the Court, his attorney and VA's Office of General Counsel, 
representing the Secretary of VA, filed a joint motion asking 
the Court to vacate the Board's decision - except for the claim 
concerning the gastrointestinal disorder, and to remand the 
several other claims the Board also had denied for further 
development and readjudication in compliance with directives 
specified.  In November 2009, the Court issued an order granting 
the joint motion for remand and returned the case to the Board.



The Veteran's attorney has since submitted additional argument in 
June 2010.

In this decision, the Board is deciding (indeed granting) the 
Veteran's claim for a higher rating for his right knee disability 
- at least for the instability component of this disability, but 
is remanding his remaining claims for service connection, 
including secondary to this disability, for further development 
and consideration.


FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran's right 
knee disability has been manifested by slight instability since 
August 31, 2005.  But although this disability also includes 
arthritis, confirmed by X-ray, his limitation of flexion is not 
and has not been 45 degrees or less and his limitation of 
extension is not and has not been 10 degrees or more since one 
year prior to filing this claim.


CONCLUSIONS OF LAW

1.  Since August 31, 2005, the criteria have been met for a 
separate 10 percent rating for the instability in the right knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

2.  But the criteria have not been met for a rating higher than 
10 percent for the arthritis and associated limitation of motion.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5260, and 5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of a letter dated in May 2005, the RO advised the Veteran of 
the evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended 
to eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his claim.  
See 73 FR 23353 (Apr. 30, 2008).  

It also deserves mentioning that the Veteran was apprised of the 
disability rating and downstream effective date elements of his 
claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  And since providing that additional VCAA 
notice, the RO has readjudicated his claim in the June 2007 
supplemental statement of the case (SSOC).  This is important to 
point out because if, as here, the notice provided prior to the 
initial adjudication of the claim was inadequate or incomplete, 
this timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating the 
claim - such as in a SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), that prejudicial deficiencies in the timing or 
content of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to develop 
the case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments." 
Vazquez, 2009 WL 2835434, at 10.  

The August 2005 VCAA notice letter mentioned meets these revised 
Vazquez-Flores' requirements.



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical treatment records, and VA evaluation and 
treatment records - including the reports of his VA Compensation 
and Pension Examinations (C&P Exams) assessing the severity of 
his right knee disability.  His most recent VA C&P Exam was in 
June 2006 and the report of this most recent examination, along 
with those from years past also of record, provide the 
information needed to determine whether the current rating is 
appropriate.  38 C.F.R. §§ 3.327, 4.2.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In her most recent June 2010 argument, the Veteran's attorney 
requested that the Board remand this claim (in addition to the 
several others still on appeal), citing as inadequate an August 
2004 VA C&P Examiner's opinion in failing to properly address 
whether a retear of the posterior horn of the medial meniscus was 
related to the Veteran's service-connected right knee disability.  
The attorney argues this opinion, while logically concluding this 
additional injury did not occur during service, rather after, 
does not answer the question of whether there is any relationship 
between the service-connected right knee disability and this 
additional injury.  So the attorney believes another examination 
is warranted.  She also makes reference to findings noted during 
a contemporaneous June 2004 VA C&P Examination as reason for 
assigning a higher rating.  Keep in mind, however, the Board is 
partially granting this claim, assigning a separate rating for 
additional right knee disability - namely, instability - apart 
from the already service-connected arthritis and resultant 
limitation of motion.  So remanding this claim would 
unnecessarily delay the immediate granting of this additional 
compensation.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

Hence, the Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

II.  Entitlement to a Rating Higher than 10 percent for the Right 
Knee Disability

Historically, the RO granted service connection for this 
disability in a November 1997 rating decision and assigned an 
initial 10 percent rating for residuals of a right knee 
arthroscopy, status post incision and drainage of abscess with 
septic arthritis, small effusion, ganglion cyst, degenerative 
joint disease, retroactively effective from December 27, 1996, 
the date of receipt of the Veteran's claim.  A more recent 
November 2007 RO decision also granted a temporary 100 percent 
rating for this disability - effective October 22, 2007, based 
on surgical treatment (a medial meniscectomy and chondral 
debridement) requiring convalescence.  See 38 C.F.R. § 4.30 
("paragraph 30").  As of December 1, 2007, the prior 10 percent 
rating resumed.  The Veteran has since continued to request a 
higher rating for this right knee disability.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities based 
on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, VA assigns the 
higher evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the Veteran's 
favor.  38 C.F.R. § 4.3.  Also, VA must take into account the 
Veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).



Where an increase in a service-connected disability is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  But another more recent Court 
decision held that, in determining the present level of 
disability for any increased-evaluation claim, the Board must 
consider whether to "stage" the rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings demonstrating distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The RO already assigned what is tantamount to a "staged" rating 
by temporarily increasing the rating to 100 percent under 38 
C.F.R. § 4.30.  However, the Board will also consider whether 
there are other occasions during the relevant time period at 
issue when the rating should increase.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40.

The Court has held that VA adjudicators must analyze any evidence 
of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, taking into account any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 
4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Normal range of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45.

VA assigns an extraschedular evaluation if the case presents an 
unusual or exceptional disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

VA rated the Veteran's right knee disability partly under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5003, for degenerative 
arthritis.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved - which, here, are DC 5260 
for flexion of the knee and DC 5261 for extension.

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, VA assigns a 10 percent rating with X-ray 
evidence involving 2 or more major joints or 2 or more minor 
groups.  VA assigns a 20 percent rating with X-ray evidence 
involving 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, respectively, and that 
evaluation of a knee disability under both of these codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate finding must be based on additional 
disability.



In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero-percent rating.  VA's General 
Counsel further explained that, if a Veteran has a disability 
rating under DC 5257 for instability of the knee, a separate 
rating for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

In another precedent opinion, VAOPGCPREC 9-04, (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2007), VA's General Counsel also held that VA 
also may assign separate ratings for limitation of flexion and 
extension of the same knee.

Here, though, a separate evaluation based on limitation of 
extension is not warranted because the Veteran has full extension 
- meaning to 0 degrees, so no restriction in this direction of 
motion.

As already alluded to, DC 5260 provides for the evaluation of 
limitation of flexion of the knee.  VA assigns a 10 percent 
rating when the knee has flexion of 45 degrees and assigns a 20 
percent rating when it has flexion of 30 degrees.  A 30 percent 
rating contemplates flexion limited to 15 degrees.

DC 5261 provides for the evaluation of limitation of extension of 
the knee.  VA assigns a 0 percent rating when leg extension is 5 
degrees.  VA assigns a 10 percent rating when the knee has 
extension of 10 degrees, and a 20 percent rating when it has 15 
degrees.  Extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 percent 
evaluation; and a 50 percent evaluation contemplates extension 
limited to 45 degrees.



Where there is "other" impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent for 
severe disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe." Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

DCs 5256 (for ankylosis of the knee), 5262 (impairment of the 
tibia) and 5263 (for genu recurvatum) are not applicable because 
the medical evidence does not show the Veteran has this type of 
impairment.  Ankylosis, incidentally, favorable or unfavorable, 
is the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the 
Veteran is able to move his right knee joint - especially to 
fully extend his knee, by definition, his knee is not immobile so 
not ankylosed.

Analysis

Preliminarily, the Board will discuss the medical opinion the 
Veteran's attorney made note of in her June 2010 argument 
regarding the diagnosis of a retear of the posterior horn of the 
medial meniscus and its possible relationship to the Veteran's 
service-connected right knee disability.  The August 2004 VA 
examiner indicates there is an MRI of the right knee from 
December 1995 (three years after separation from service) 
indicating there was no evidence of a meniscal or ligamentous 
tear.  However, an MRI of the right knee in June 2004 showed a 
retear of the posterior horn of the medial meniscus and medial 
femorochondyle bone contusion.  The VA examiner therefore 
concluded by logical deduction this additional injury occurred 
sometime between December 1995 and June 2004, i.e., after the 
Veteran's military service had ended.  The examiner therefore 
determined it is not at least as likely as not related to the 
Veteran's service-connected right knee disability.  

Hence, any additional disability from the retear of the posterior 
horn of the medial meniscus of the right knee bears no 
relationship to the service-connected right knee condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators 
must be able to distinguish, by competent medical opinion, the 
extent of symptoms that are attributable to service-related 
disability from those that are not).

The Veteran's attorney argues this examination and opinion are 
inadequate because the basis of the VA examiner's conclusion is 
predicated entirely upon the time frame of the occurrence of the 
retear, without also considering the role, in any, the service-
connected right knee disability itself may have played in the 
Veteran sustaining this additional injury to this knee.

During another VA examination the following year, in August 2005, 
the Veteran reported bilateral knee buckling, weakness and some 
unsteadiness due to knee buckling, which he said prevented him 
from standing and walking for prolonged periods of time.  On 
objective clinical evaluation, there was no swelling or erythema 
in either knee, but there was bilateral medial joint line 
tenderness.  The bilateral McMurray's test was negative, as was a 
posterior drawer test bilaterally, and he did not have any valgus 
or varus instability in either knee.  Partly as a consequence, 
the Board's prior April 2008 decision (since vacated) determined 
his subjective complaints of instability in his right knee had 
not been sufficiently substantiated from an objective clinical 
standpoint.  The Board resultantly declined to assign a separate 
rating for instability under DC 5257, as permitted under 
VAOGCPRECs 23-97 and 9-98.

But the joint motion makes note of the fact that during that VA 
examination the Veteran had a positive Lachman's test regarding 
his right knee with a firm endpoint.  And as the joint motion 
explained, a "Lachman test" is "an anterior drawer test 
for cases of severe knee injury, performed at 20 degrees of 
flexion."  DORLAND'S ILLUSTRATTED MEDICAL DICTIONARY 1916 (31st 
ed. 2007).  It is commonly used to test for anterior knee 
instability due to anterior cruciate ligament (ACL) tears.

Since this test, in addition to the several others mentioned that 
were instead negative and also performed during that August 2005 
VA examination all test for instability in various forms or ways, 
the Board will resolve this doubt in the Veteran's favor and 
conclude he had instability in this knee at least as of the date 
of that VA examination.  38 C.F.R. § 4.3.  So, according to 
VAOPGCPRECs 23-97 and 9-98, he is entitled to a separate rating 
for this right knee instability under DC 5257 as of the date of 
that VA examination.  During a prior VA examination, in April 
2000, it was indicated in the medical history (subjective 
complaints) portion of the report that there was no recurrent 
subluxation of the right knee.  And on physical examination 
(objective findings), it was indicated there was no lateral and 
posterior instability, either, but that there was anterior 
instability of the right knee joint with a positive anterior 
drawer test.  That earlier indication of instability, however, 
was more than one year prior to the current claim at issue for a 
higher rating, and an intervening June 2004 VA compensation 
examination determined there was no objective evidence of 
instability or weakness in this knee.  Therefore, the effective 
date of this separate 10 percent rating for instability is August 
31, 2005, the date of the more recent VA examination.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three 
possible effective dates that may be assigned depending on the 
facts of the case:  (1) if an increase in disability occurs after 
the claim is filed, the date the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) 
if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an 
increase in disability precedes the claim by more than a year, 
the date that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).



The question then becomes whether the instability is slight (10 
percent), moderate (20 percent) or severe (30 percent).  
38 C.F.R. § 4.71a, DC 5257.  Most of the tests for instability, 
as mentioned, have been consistently negative, and the August 
2004 VA examiner indicated the additional injury to the Veteran's 
right knee since service is unrelated to his service-connected 
disability, meaning not part and parcel or a consequence of it.  
So if only the service-connected disability is considered, the 
Board concludes there is at most slight instability.  The 
Veteran, therefore, is entitled to a separate 10 percent rating, 
but no greater, under DC 5257.

As for the remaining components of the Veteran's right knee 
disability - namely, his arthritis and its affect on his range 
of motion, the August 2005 VA examiner observed 140 degrees of 
flexion bilaterally and 90 degrees with pain bilaterally - with 
extension to 0 degrees in both knees.  An MRI of the right knee 
found a small amount of intra-articular fluid but no meniscal 
tear to the ACL or posterior cruciate ligament (PCL).  The 
examiner diagnosed bilateral knee arthralgia (i.e., pain), status 
post right knee abscess drainage and arthroscopy and effusion and 
left knee Baker's cyst.

With respect to the DeLuca criteria, the examiner indicated no 
functional loss due to pain, fatigue or weakness after repetitive 
testing.

During a more recent VA examination in June 2006, the Veteran 
reported a needle-like pain inside the right knee joint 
associated with swelling, click sounds (crepitus) and locking.  
He indicated that he had used a right knee brace for the past 
three years to help with stability, but not pain management.  He 
also noted that his right knee had no episodes of dislocation or 
recurrent subluxation during the last year.  Objective findings 
showed no objective evidence of visual edema, effusion, 
instability, weakness, redness, heat or abnormal movement of the 
right knee.  He had guarding of the right knee, crepitation of 
the right knee joint, and a positive patellar grinding test.  The 
examiner found no evidence of ankylosis.



Range of motion testing revealed active flexion of 10 degrees, 
passive flexion of 140 degrees, active extension of -10 degrees, 
and passive extension of 0 degrees.  The examiner explained that 
this active flexion is incompatible with walking and the Veteran 
was able to walk unaided with a slow-guarded gait.  In sum, the 
examiner opined that the Veteran did not put forth much effort 
and that his active flexion was not an accurate reflection of the 
severity of his disability.  The examiner noted that previous X-
rays and MRIs had confirmed a diagnosis of right knee 
degenerative arthritis.  Consequently, the examiner diagnosed 
right knee residuals of arthroscopy, status post incision and 
drainage of abscess with septic arthritis, small effusion, 
ganglion cyst, and degenerative joint arthritis.

With respect to the DeLuca criteria, the examiner indicated that, 
since the Veteran did not put forth full effort, claiming severe 
pain, this doctor could not state if he was additionally limited 
by pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.

Hence, at worst, the Veteran had flexion limited to 90 degrees in 
his right knee (during his August 2005 VA examination), which, in 
turn is rated noncompensable, i.e., zero-percent disabling under 
DC 5260.  And it is worth reiterating this takes into account the 
additional functional impairment (including additional 
limitation of motion) from the DeLuca factors like pain, 
weakness, limited endurance, fatigue and flare-ups.  Although the 
VA examiner was unable to state any additional limitation based 
on DeLuca testing during the June 2006 VA examination, this 
testing did take place during the earlier August 2005 VA 
examination and, as mentioned, there were no objective clinical 
indications of pain, fatigue, weakness, or incoordination with 
repetitive testing so as to further reduce the Veteran's range of 
motion.

Moreover, as already mentioned, the Veteran's extension has 
always been to 0 degrees or more, meaning full and completely 
normal, both when examined in August 2005 and again in June 2006.  
So, obviously, VA rates this normal extension as noncompensable 
(i.e., 0 percent) under DC 5261.

In the written argument she submitted in June 2010, which also 
had been noted in the joint motion, the Veteran's attorney 
references the report of an earlier VA compensation examination 
in June 2004 noting the Veteran had experienced daily acute 
flare-ups during that past year causing functional impairment and 
lasting for 30 to 60 minutes.  But this recounted medical history 
represented the Veteran's subjective complaints.  Moreover, he 
acknowledged that Celebrex and aspirin provided some alleviation 
of his symptoms, albeit usually just temporary.  But of equal or 
even greater significance, during the objective clinical portion 
of that evaluation the VA examiner commented that the Veteran was 
not additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use of his right knee during that 
day's examination.  This VA examiner then went on to note that, 
actually, there was no major functional impact.  So the Veteran's 
subjective complaints were not substantiated by the objective 
clinical findings during that earlier VA compensation 
examination.  Indeed, that examiner noted findings completely to 
the contrary.

Since the current 10 percent rating under DCs 5003 and, by 
referral, 5260 take in account the Veteran's arthritic pain 
(even, as here, in the absence of a compensable degree of 
limitation of motion), there is no basis for increasing his 
rating under these codes - only, as mentioned, grounds for 
assigning an additional 10 percent rating under DC 5257.  And 
inasmuch as 10 percent represents the maximum level of disability 
under DCs 5003 and 5260 since one year prior to filing his claim 
for a higher rating (except when, as mentioned, he had a 
temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 
and now the separate 10 percent rating under DC 5257), his rating 
may not otherwise be increased beyond this 10-percent level under 
DCs 5003 and 5260 - so not otherwise "staged" under Hart.



Summarily speaking, resolving all reasonable doubt in his favor, 
the Veteran's right knee disability has included slight 
instability since August 31, 2005.  And although his right knee 
disability also includes arthritis, confirmed by X-ray, his 
limitation of flexion is not and has not been 45 degrees or less 
and his limitation of extension is not and has not been 10 
degrees or more during the relevant time period at issue.  So, 
while he is entitled to a separate 10 percent rating for his 
right knee instability under DC 5257, he is not entitled to a 
rating higher than 10 percent for his arthritis and associated 
limitation of motion under DCs 5003 and 5260 or by virtue of 
Deluca.

Extra-schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).



Here, though, the Veteran has not shown that his service-
connected right knee disability has caused marked interference 
with his employment, meaning above and beyond that contemplated 
by his current schedular ratings - keeping in mind that he has a 
10 percent rating for the arthritis and resulting limitation of 
motion (on flexion) under DCs 5003 and 5260 and now an 
additional, separate, 10 percent rating for his instability under 
DC 5257.  Indeed, he reported during his April 2000 VA 
examination that he had worked in a factory and then as a 
purchase administrator and accountant for a private construction 
company.  When the company closed operations, he did not have a 
job and only sought another job once as a diesel mechanic for one 
week before he quit.  He appears to have chosen to stay 
unemployed because he is not performing the way he used to.  An 
October 2005 mental status examination found he was able to walk 
without difficulties and had the training and education necessary 
to hold a paying job or establish his own business.  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(reiterating that the disability rating, itself, is recognition 
that industrial capabilities are impaired).

The Veteran also has not shown his disability has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular scheduler standards.  
He has not been frequently hospitalized on account of this 
disability.  Instead, except for his two surgeries, his 
evaluation and treatment has been primarily as an outpatient, not 
inpatient.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

A rating higher than 10 percent for the arthritis and associated 
limitation of motion (on flexion) is denied.

However, a separate 10 percent rating is granted for instability 
as of August 31, 2005, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

As the joint motion points out, there is evidence for and against 
the claim concerning whether the Veteran's right knee disability 
(including the medication he takes for it) has caused or 
aggravated his left knee and low back disorders.  See 38 C.F.R. § 
3.310(a) & (b) (disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected condition 
shall also be service connected on this secondary basis); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The August 
2005 VA compensation examiner determined it less likely than not 
these left knee and low back disorders are the result of the 
service-connected right knee disability.  However, a February 
2006 VA treatment record indicates the Veteran had a history of 
chronic right knee pain secondary to septic arthritis 16 years 
prior, with antalgic gait favoring the left leg, and that had 
enabled the development of left knee pain and low back pain of 
myofacial origin with no radicular symptoms.  Also, a March 2006 
VA treatment record provides the Veteran presented with 
complaints of contralateral knee pain, which was expected due to 
natural postural responses by his body (leaning his weight on his 
left knee).

So further medical comment is needed to resolve these conflicting 
opinions for and against these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 
C.F.R. § 3.159(c)(4).

The Veteran originally filed a claim for service connection for a 
mental disorder manifested by sleep disturbance.  See his June 
2005 VA Form 9.  The report of his September 2005 VA examination 
provides a diagnosis of impulse control disorder, not otherwise 
specified, and a negative opinion as to a relationship between 
that diagnosed condition and his military service - particularly 
addressing whether it is secondary to his service-connected right 
knee disability and/or the medications prescribed for the 
treatment of it.  His VA treatment records, however, also show he 
has received diagnoses of other mental disorders - including 
depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order), the Court noted that the scope of a mental health 
disability claim includes any mental disability that reasonably 
may be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  So as 
the joint motion points out, although the Veteran has been 
diagnosed with various mental disorders, the September 2005 VA 
examination fails to either reconcile his current diagnoses with 
these other diagnoses of record or address the etiology of these 
other disorders, particularly insofar as whether they are 
attributable to his military service, including as secondary to 
his already service-connected right knee disability and/or the 
medications prescribed for the treatment of it.  Consequently, a 
remand for another examination and opinion concerning these 
additional possibilities are also needed prior to deciding this 
expanded claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

As well, the Veteran's attorney indicated in her most recent June 
2010 statement that there are additional treatment records that 
need to be obtained and associated with the claims file for 
consideration - including concerning treatment from Dr. R. M.  
The Veteran's attorney acknowledged the RO has previously 
attempted to obtain these additional records, in August 2007, but 
apparently did not receive them in response to that prior 
request, make another request, or appropriately notify the 
Veteran.  So further attempts must be made to obtain these 
outstanding records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(1), (e)(2).  



And lastly, regarding the arterial hypertension, the Veteran also 
attributes this disorder to his service-connected right knee 
disability and/or the medications he takes for it.  However, when 
VA provided him an examination in September 2005 and obtained an 
addendum in November 2005 for a medical nexus opinion regarding 
the etiology of this claimed disorder, the examiner merely 
concluded there is no pathophysiological relationship between 
arterial hypertension and knee conditions.  Therefore, although 
this examiner determined the arterial hypertension was not caused 
by or a result of the Veteran's service-connected right knee 
disability, he failed to additionally address whether the 
hypertension alternatively is the result of the medications the 
Veteran takes for this disability.  Consequently, as the joint 
motion points out, that examination and addendum opinion are 
inadequate, in turn requiring a remand for medical comment 
concerning this additional ancillary issue.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  And see Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion 
is considered adequate when it is based on consideration of an 
appellant's medical history and examinations and describes the 
disability in sufficient detail so the Board's evaluation of the 
claimed disability is a fully informed one).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, and with his consent 
obtain his treatment records from Dr. Rafael 
Miguez.  If the request for these additional 
records yields negative results (these 
records were previously requested in August 
2007), and it is determined after a follow-up 
request that further attempts to obtain these 
records would be futile, make an express 
declaration to this effect and notify the 
Veteran accordingly.  
See 38 C.F.R. § 3.159(c)(1), (e)(1), and 
(e)(2).

Also obtain any additional VA treatment 
records the Veteran identifies as potentially 
relevant to his claims.  38 C.F.R. 
§ 3.159(c)(2).  And similarly, document the 
efforts to obtain these records and all 
follow-up requests.  And if it is determined 
after sufficient requests that further 
attempts to obtain these records would be 
futile, make an express declaration to this 
effect and notify him accordingly.  
See 38 C.F.R. § 3.159 (e)(1), and (e)(2).

2.  Schedule the Veteran for appropriate VA 
C&P Exams for additional medical opinions 
concerning the etiology of his claimed left 
knee, low back, acquired psychiatric, and 
arterial hypertension disorders.  



With respect to the claimed left knee and low 
back disorders, have the examiner 
specifically comment on the likelihood (very 
likely, as likely as not, or unlikely) 
these disorders are directly related or 
attributable to the Veteran's military 
service - but also, in the alternative, 
secondarily caused or aggravated by his 
already 
service-connected right knee disability or 
the medication he takes for it.

With respect to the Veteran's claimed 
acquired psychiatric disorder, the examiner 
should attempt to reconcile the several 
diagnoses that have been made (of depression, 
rule out mood disorder due to medical 
condition, malingering, impulse control 
disorder, and personality disorder).  The 
examiner should then comment on the 
likelihood (very likely, as likely as not, or 
unlikely) that each of these disorders is 
related or attributable to the Veteran's 
military service - including addressing any 
potential secondary relationship to his 
already service-connected right knee 
disability and/or the medications prescribed 
as treatment for it.  This secondary causal 
link is established if any currently 
diagnosed psychiatric disorder is proximately 
due to, the result of, or chronically 
aggravated by the service-connected right 
knee disability and/or the medications 
prescribed as treatment for it, so an opinion 
is needed on all of these possibilities. 



With respect to the Veteran's claimed 
arterial hypertension, have the examiner 
specifically comment on the likelihood (very 
likely, as likely as not, or unlikely) 
this disorder is related or attributable to 
the Veteran's military service - including 
addressing any potential secondary 
relationship to his service-connected right 
knee disability and/or the medications 
prescribed as treatment for it.  This causal 
link is established if the disorder is 
proximately due to, the result of, or 
chronically aggravated by the service-
connected right knee disability and/or the 
medications prescribed as treatment for it, 
so an opinion is needed on all of these 
possibilities.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand and the joint 
motion, must be made available to the 
designated examiner(s) for review of the 
pertinent medical and other history.  The 
examiner(s) must discuss the medical 
rationale of the opinion(s), whether 
favorable or unfavorable, if necessary citing 
specific evidence in the record.

The Veteran is hereby advised that failure to 
report for the examination(s), without good 
cause, may have detrimental consequences on 
these pending claims for service connection.  
See 38 C.F.R. § 3.655.

3.  Then readjudicate the Veteran's claims 
for service connection in light of any 
additional evidence obtained.  If any of 
these claims is not granted to his 
satisfaction, send him and his attorney a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of any remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


